Citation Nr: 0824253	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-21 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for degenerative changes of 
the lumbar spine (claimed as low back pain).



REPRESENTATION

Appellant represented by:  Oklahoma Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1949 to February 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown currently to have 
degenerative changes of the lumbar spine that are causally or 
etiologically related to his military service.



CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred 
during active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I.  VA's Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that the VCAA duty was satisfied by a letter 
sent to the veteran in June 2005.  The letter addressed each 
of the four notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  Supplemental notice that 
complies with the requirements set forth in Dingess was sent 
to the veteran in February 2008.  To the extent there was any 
deficiency in the notice provided to the veteran related to 
his claim such error was harmless error given that service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159  
Here, VA has obtained the veteran's service treatment 
records, as well as all available VA and private medical 
records pertinent to the years after service.  Both the Board 
and the RO carefully reviewed the medical records in 
connection with the veteran's claims.  In January 2007, the 
veteran participated in a hearing before a Decision Review 
Officer (DRO).  The Board considered the transcript of that 
hearing that is included in the veteran's claims file.  VA 
has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the March 2006 statement of the case (SOC) and the March 
2007, September 2007, October 2007, and February 2008 
supplemental statements of the case (SSOC).  The SOC and 
SSOCs specified the reasons for the continuing denial of the 
veteran's claim for service connection and, in so doing, 
informed him of the evidence that was still required to 
substantiate the veteran's claim.
The Board does observe that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for degenerative changes of the lumbar spine.  
Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).
In this case, a VA examination is unnecessary to decide the 
claim for service connection for degenerative changes of the 
lumbar spine because such an examination would not provide 
any more information than is already contained in the claims 
file.  As will be explained below, the record does not 
contain sufficient probative evidence to demonstrate that the 
veteran experienced an injury or disease during his military 
service to which a current disorder is related.  Therefore, 
the Board finds that a VA examination is unnecessary.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
 
 
II.  Law and Analysis
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.")

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for 
degenerative changes of the lumbar spine.  Although the 
veteran has been diagnosed with the claimed disability, there 
must be persuasive competent evidence establishing an 
etiological relationship between an event, injury, or disease 
in service and the current disability.  After careful 
consideration, the Board concludes that the most probative 
evidence of record does not link the veteran's current 
disabilities to his military service; and therefore, service 
connection for degenerative changes of the lumbar spine must 
be denied. 
The veteran contends that he originally injured his back when 
he experienced an in-service fall in the winter of 1952 or 
1953.  The veteran has repeatedly stated that he believes his 
current back problems arose from that incident.  The Board 
has carefully reviewed all of the available service treatment 
records contained in the claims file and has found no 
documentation of a fall.  
The Board preliminarily notes that the veteran's enlistment 
examination in November 1949 noted no significant 
abnormalities of the spine.  The veteran entered the hospital 
on January 22, 1953, exhibiting pain at the tip of his 
coccyx, inflammation, and swelling of the lower back.  There 
are no notations of a precedent fall or any associated 
injuries in the medical history or in the physical 
examination conducted upon the veteran's admission to the 
hospital.  Indeed, the history notes indicate that upon his 
admission to the hospital, the veteran reported that he had 
suffered no previous injuries.  As demonstrated by the notes 
of his admission examination, doctors immediately identified 
a pilonidal cyst as the cause of the veteran's symptoms.  The 
veteran underwent surgery to remove the pilonidal cyst on 
February 3, 1953.  After recovery, the veteran was discharged 
from the hospital to active duty on March 18, 1953.  
The Board notes that VA granted the veteran service 
connection for residuals of the pilonidal cyst in July 1966.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  
The veteran repeatedly contends, in his communications of 
August 2005, June 2006, November 2006, March 2007, and 
November 2007, that the inability of the anesthesiologist to 
administer a spinal anesthetic prior to the February 1953 
surgery to remove the pilonidal cyst indicates that there was 
an injury to his spine caused by a fall prior to his hospital 
admission.  The operation note associated with the surgery 
indicates that the anesthesiologist attempted three times to 
administer a spinal anesthetic, but was unable to do so due 
to "marked adiposity in the vertebral region."  There is no 
indication in any of the contemporaneous medical records that 
any spinal deterioration, misalignment, or other injury 
contributed to the anesthesiologist's inability to administer 
a spinal anesthetic.  
In his Notice of Disagreement of August 2005, and at his 
hearing at the RO in January 2007, the veteran also recounted 
a conversation with his surgeon occurring while the veteran 
was hospitalized for the pilonidal cyst in 1953, wherein the 
surgeon stated that the veteran might experience "problems" 
with his back in the future.  The surgeon did not memorialize 
the reported prognosis in any medical record contained in the 
veteran's service treatment records.  Without additional 
details about the context of the surgeon's comments, the 
Board is unable to conclude that the "problems" foreseen by 
the surgeon include those that the veteran is currently 
experiencing.  
The veteran's claims file does not contain any service 
treatment records for the period between his discharge from 
the hospital after the cystectomy and his discharge from the 
military.  The notes from the veteran's discharge physical in 
February 1954 include a notation about the excision of the 
pilonidal cyst, but do not indicate that the veteran 
experienced any other problems with his back prior to his 
discharge from the military.  Indeed, the discharge 
examination specifically notes that there were no 
complications and no subsequent occurrences of the pilonidal 
cyst, and further states that the veteran denies all other 
operations, illnesses, and injuries.   As such, the Board 
concludes that there is no evidence of any in-service 
findings of back problems, with the exception of the 
pilonidal cyst.
The Board may consider a prolonged period without medical 
complaint as evidence of whether an in-service injury or a 
disease resulted in any chronic or persistent disability.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
Board must consider all the evidence including the 
availability of medical records, the nature and course of the 
disease or disability, the amount of time that elapsed since 
military service, and any other relevant facts in considering 
a claim for service connection.  Id.; cf. Dambach v. Gober, 
223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the 
absence of medical records during combat conditions does not 
establish absence of disability and thus suggesting that the 
absence of medical evidence may establish the absence of 
disability in other circumstances).  Thus, when appropriate, 
the Board may consider the absence of evidence when engaging 
in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 
261 (2003) (Steinberg, J., writing separately) (noting that 
the absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 presumption 
of soundness).  
In cases where there is a long evidentiary gap between active 
service and the earliest recorded manifestations of any 
subsequent disorder, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service that resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses 'negative evidence' which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and 'negative' evidence).  
The medical evidence of record does not show that the veteran 
sought treatment for low back pain immediately following his 
period of service or for many years thereafter.  Neither VA, 
nor the veteran were able to obtain any medical records 
concerning any treatment the veteran may have undergone for 
his back in the interim between his discharge from military 
service in February 1954 and a VA examination of his 
pilonidal cyst scar in October 2002.  The veteran began 
regular treatment at a VA medical center in April 2003.  
However, the Board considered as probative accident reports 
and compensation claims dating from the period of the 
veteran's employment with Los Angeles County (County), which 
indicate that the veteran was involved in several incidents 
causing injury to his back in June 1967, January 1974, April 
1978, and June 1979.  Summary notations of medical 
examinations performed in July 1978, October 1978 and 
December 1979 indicate that the veteran was suffering from 
degenerative changes of the lumbar spine and radiculopathy at 
that time.  Thus, the earliest indicated back injury after 
the veteran's discharge from military service was in June 
1967, a period of more than thirteen years after the veteran 
was discharged from active service.  The lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first documented symptoms of degenerative changes of the 
lumbar spine, is itself evidence tending to show that the 
veteran's current disorder was not causally related to an 
injury or disease that occurred while the veteran was in 
service.
Indeed, there is evidence in the record that strongly suggests 
that the veteran's back problems arose during his twenty-four 
year employment with Los Angeles County.  Prior to the 
veteran's retirement from the County, the doctor who examined 
the veteran to determine the degree of his disability 
concluded that the veteran's back injury was caused by his 
employment with the County.  The veteran was granted a 
"service-connected" (regarding his "service" or employment 
with the County) disability retirement from the County in May 
1980.  Therefore, it appears that the veteran's current back 
disorder may be related to an intercurrent injury.
In October 2007, the veteran did submit a letter from his 
private physician stating that the veteran's ongoing back 
pain was the result of a service-related injury.  There is no 
indication in the letter, or elsewhere in the veteran's 
private medical records, that his doctor had any opportunity 
to review the veteran's service treatment records, the work 
related injury reports from Los Angeles County, or any other 
probative documents prior to rendering his October 2007 
opinion.  The Board discounts the probative value of the 
October 2007 letter, because it appears that the physician's 
opinion is premised solely upon the unsubstantiated 
statements of the veteran.  See, e.g. Swann v. Brown, 5 Vet 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(stating that the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant); Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991) 
(an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion); see LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional).  .  
The Board acknowledges the May 2005 sworn statement of the 
veteran's ex-wife, corroborating the veteran's account of the 
fall and his subsequent back pain.  The Board notes that lay 
witnesses are only competent to testify to those things that 
they have actually observed, and which are within the realm 
of their personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991)).  It is unclear from the ex-wife's May 
2005 statement whether she actually observed the veteran's 
reported fall and the resulting symptoms that she recounts 
from the winter of 1952 or 1953.  It is also unclear to what 
extent her statements concerning the continuity of the 
veteran's symptoms in the years following their divorce in 
1960 are based upon her own observations.  She admits in the 
statement, that for a period of at least four years 
immediately after their divorce, she and the veteran were not 
in contact.  It appears that veteran's ex-wife might be 
reporting information not that she observed, but that was 
conveyed to her by the veteran.  The May 2005 statement is 
also inaccurate as to the length of time the veteran was 
hospitalized after surgery, stating that the veteran was 
hospitalized for three or four months after his surgery, when 
records indicate he was only treated for a period of eight 
weeks, from January 22, 1953 to March 18, 1953.  Therefore, 
although the veteran's ex-wife might sincerely believe that 
the veteran's current back problems are related to the 
veteran's military service, she, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  For these reasons, we must discount the probative 
value of the ex-wife's May 2005 statement.  
The Board finds that the recent statements of the veteran and 
his ex-wife are less probative than the negative 
contemporaneous medical and documentary evidence of record.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports the veteran's 
recollection that he experienced continuous low back pain 
since service is persuasive evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991.
The Board also observes that in October 2007 the veteran 
submitted medical literature to support the contention that a 
fall in the winter of 1952 or 1953 might have caused his 
pilonidal cyst.  The Board finds that this evidence is 
general in nature, however, and that no examiner has 
specifically related the information contained in the medical 
literature to the veteran's disabilities.  See Sacks v. West, 
11 Vet. App. 314, 317 (1998) ("This in not to say that 
medical article and treatise evidence are irrelevant or 
unimportant; they can provide important support when combined 
with an opinion of a medical professional.").  Therefore, 
the Board concludes that the literature submitted by the 
veteran is of little probative value.
As the medical and lay evidence supporting the veteran's 
claim is limited, the Board concludes that the most probative 
evidence of record does not link the veteran's current 
disabilities to service.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt provision does not apply.  Accordingly, the Board 
concludes that service connection for degenerative changes of 
the lumbar spine is not warranted.  


ORDER

Service connection for degenerative changes of the lumbar 
spine (claimed as low back pain) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


